Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 Fax: 260-455-5135 MaryJo.Ardington@LFG.com VIA EDGAR & email July 28, 2011 Alison White Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re: Lincoln Life Variable Annuity Account N The Lincoln National Life Insurance Company File No. 333-172328 Dear Ms. White: The following blacklined pages are from the above-referenced registration statement. We have added the additional Examples per your request.We have filed this letter and the changed pages on EDGAR. Please call me at 260-455-3917 with further comments and questions. Sincerely, Mary Jo Ardington Associate General Counsel 12b-1 Fees (befo or Management any Other Fees waive Expenses (before er (before any reimb s/ any waivers/ bu rse waivers/ reimburse- ments + reimburse- ments) + s)
